DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05-10-2021 has been entered.

Claim Objections
Claim 4 is  objected to because of the following informalities: “cosmetic product refill” or “refill” .  Applicant is advised to change it to “ body of a cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim 5 is objected to because of the following informalities: “cosmetic product refill” or “refill”.  Applicant is advised to change it to “body of a cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim 3 line 3 is objected to because of the following informalities: “the cartridge”. Applicant is advised to change it to “the body of the cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim 7 lines 1 and 2 is objected to because of the following informalities: “the cartridge” .  Applicant is advised to change it to “ the body of the cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim 8 line 4 is  objected to because of the following informalities: “the cartridge” .  Applicant is advised to change it to “ the body of the cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim 10 line 2 is  objected to because of the following informalities: “the cartridge” .  Applicant is advised to change it to “ the body of the cartridge” in order to have consistent terminology across all the claims, or appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

Claims 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this instance, the claim limitations of “a device that prevent the reception of” recited in claims 1 lack sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets “a device that prevents the reception of the body cartridge in the housing, depending on a temperature element” by a lug that projects into the hosing. 
For the same reason indicated above in claim 1, Claims 4 and 5 in this application as well are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by  the claim limitations of “a device that prevent the reception of” recited in claims 1 lack sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets “a device that prevents the reception of the body cartridge in the housing, depending on a temperature element” by a lug that projects into the hosing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “A device” in the preamble of line 1 and the term “A device” in line 5 of claim 1, renders the claim indefinite. It is unclear if the applicant asserts that a device for treating the hair in the preamble is separate and different than the device that prevent the reception and they are assemble together, or if there is only For examination purposes, the claim is interpreted as requiring “The prevention of the reception of the body of the cartridge by the prevention of delivering of the cosmetic depending on the temperature of the heating element”. Applicant is recommended to clarify to overcome this issue.

Regarding claim 1, line 5, the bolded term “a device that prevents the reception of the body of the cartridge” lacks antecedent basis. The examiner notes that the recited term “a body of cartridge” in claim 1 line 2 is inferentially included and is unclear if the applicant is positively reciting or functionally reciting a body of cartridge. For examination purposes, the claim is interpreted as requiring “The prevention of the reception of the body of the cartridge by the prevention of delivering of the cosmetic depending on the temperature of the heating element”. Applicant is recommended to clarify to overcome this issue.

Regarding claim 4, the term “A device” in the preamble of line 1 and the term “A device” in line 4 of claim 4, renders the claim indefinite. It is unclear if the applicant asserts that a device for treating the hair in the preamble is separate and different than the device that prevent the reception and they are assemble together, or if there is only one device for treating hair and that a projected feature element prevents the reception of the body of the cartridge. For examination purposes, the claim is interpreted as requiring “The prevention of the reception of the cosmetic product refill by the prevention of delivering of the cosmetic depending on the temperature of the heating element”. Applicant is recommended to clarify to overcome this issue.

Regarding claim 5, the term “A device” in the preamble of line 1 and the term “A device” in line 3 of claim 5, renders the claim indefinite. It is unclear if the applicant asserts that a device for treating the hair in the preamble is separate and different than the device that prevent the reception and they are assemble together, or if there is only one device for treating hair and that a projected feature element prevents the reception of the body of the cartridge. For examination purposes, the claim is interpreted as requiring “The prevention of the reception of the cosmetic product refill by the prevention of delivering of the cosmetic depending on the temperature of the heating element”. Applicant is recommended to clarify to overcome this issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9- 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carballada et al (US 20040000319 A1) in view of Walter et al (US 4203026 A).
Regarding claim 1, Carballada discloses a device for treating the hair (Fig. 2A), comprising: a housing for receiving a body of a cartridge containing a cosmetic product (Fig. 4A # 1. The examiner notes that the housing is capable to receive the body of the Fig. 3A # 2). Carballada does not disclose a device that prevents the reception of the body of the cartridge in the housing, depending on a temperature of the heating element. 
Walter teaches a cosmetic temperature responsive device that prevents the reception of the cosmetic product cartridge in the housing, depending on a temperature of the heating element (Cl 1 L 10-16. The office interprets prevention of the reception of the cosmetic product by prevention of delivering of the cosmetic depending on the temperature of the heating element. The examiner notes, as indicated in 112 b rejection above, that the recited term “a body of cartridge” is inferentially included and is unclear if the applicant is positively reciting or functionally reciting a body of cartridge) to causing the opening and closing of a fluid delivery conduit between a reservoir and a vaporization chamber of an iron, depending upon the temperature attained by a heating element in the chamber (Cl 1L 13-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the cosmetic housing device of Carballada be made with the hair temperature regulating device of as taught by Walter to cause the opening and closing of a fluid delivery conduit between a reservoir and a vaporization chamber of an iron, depending upon the temperature attained by a heating element in the chamber.

Regarding claim 2, Carballada and Walter disclose the claimed invention of claim 1.   Carballada further teaches the device that prevents the reception of the body of the cartridge in the housing includes a lug that projects into the housing (Fig. 3A below). 
 
Regarding claim 3, Carballada and Walter disclose the claimed invention of claim 2, wherein the lug is guided in translation in a direction substantially perpendicular to the direction of insertion of the cartridge into the housing (Fig. 3A below).

    PNG
    media_image1.png
    505
    780
    media_image1.png
    Greyscale

Regarding claim 9, Carballada and Walter disclose the claimed invention of claim 1. Carballada further discloses two arms that are movable with respect to one another between a moved- together configuration for treating the hair and a spaced-apart configuration for introducing hair to be treated between said arms (Fig. 2A), one of the arms including the housing (Fig. 4A # 1) for receiving the body of the cartridge (Fig. 4A # 6) and the heating element (Fig. 4A # 21).  

Regarding claim 10, Carballada and Walter disclose the claimed invention of claim 1.  Carballada further discloses the cartridge (Fig. 4A # 6), the cartridge comprising the body that includes a reservoir (Fig 9A # 8) and that receives an applicator member in fluidic communication with the reservoir (Paragraph 0078 “The two streams created from each of the reservoirs are thus combined as they come out of the hair styling device), the applicator member (Fig. 7A # 40)  being intended to extend at least partially out of the housing (Para. 0076 and Fig. 4A).  

Regarding claim 11, Carballada and Walter disclose the claimed invention of claim 2. Carballada further discloses the lug is guided in translation in a passage formed in the device for treating the hair (See figure 3A above and Fig. 5C). 

Regarding claim 14, Carballada and Walter disclose the claimed invention of claim 1. Carballada further discloses the housing (Fig. 4A # 1) is configured to fasten the body of the cartridge (Fig. 3A # 6).
  
Regarding  claim 15, Carballada and Walter disclose the claimed invention of claim 14, Carballada further discloses the housing comprises means to fasten the body of the cartridge (Fig. 4A., 6) in the housing (Fig. 4A) that are configured to cooperate with corresponding means of the body of the cartridge (Fig. 4A and Para. 0070 “The reservoir (6) is attached to the gripping means (1) by hooking on a plate (13) and the reservoir (6) is detached from the gripping means (1) by pushing plate (13)).


Allowable Subject Matter
Claim 4-8 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05-10-2021 have been fully considered but they are not persuasive because of the following:
The applicant asserts that by the amendment submitted of claim 1 that the cartridge comprises a body containing a cosmetic product and that the body is received in the housing, it is now clear that the cartridge cannot be the cosmetic product alone even under the broadest reasonable interpretation that is consistent with the specification.
The examiner respectfully disagree with the applicant assertion. The examiner notes that the recited term “a body of cartridge” in claim 1 line 2 is inferentially included and is unclear if the applicant is positively reciting or functionally reciting a body of cartridge. The body of the cartridge is not positively claim in the amended claim 1. In addition, the amended claimed body of cartridge introduces 112 b issues as mentioned above which makes the claim unclear. 
The applicant asserts that "prevention of the reception of the cosmetic product by prevention of delivering of the cosmetic depending on the temperature of the heating element" is no longer relevant in view of the amendment to Claim 1 made in the present response.
The examiner respectfully disagree with the applicant assertion. The examiner notes that based on the broadest reasonable interpretation of the amended claim 1, which contains new 112 (b) issues as mentioned above, the examiner interpretation of amended claim 1 is still firmed. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772